Citation Nr: 1201317	
Decision Date: 01/12/12    Archive Date: 01/20/12

DOCKET NO.  04-25 966	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, Rhode Island


THE ISSUES

1.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities on a schedular basis prior to October 25, 2006.

2.  Entitlement to a total disability evaluation based on individual unemployability due to service connected disorders on an extraschedular basis prior to October 25, 2006.


REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Attorney at Law


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Elizabeth Jalley, Counsel


INTRODUCTION

The Veteran served on active duty from April 1969 to November 1970.

This case comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Providence, Rhode Island.  

In September 2006, the Veteran testified at a personal hearing before the undersigned Veterans Law Judge.  A transcript of that hearing has been associated with the claims file. 

In a May 2009 decision, the Board, in relevant part, denied entitlement to an effective date prior to October 25, 2006, for an award of entitlement to a total disability evaluation based on individual unemployability due to service connected disorders.

The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).  In May 2010, the Court granted a joint motion to vacate that part of the Board's May 2009 decision that denied entitlement to an effective date earlier than October 25, 2006, for a total disability evaluation based on individual unemployability due to service connected disorders.  

In its September 2010 remand, the Board recharacterized the issue as one of entitlement to a total disability evaluation based on individual unemployability due to service connected disorders versus entitlement to an effective date prior to October 25, 2006, for such benefit.  In a December 2007 rating decision the RO granted entitlement to individual unemployability benefits effective November 16, 2006.  In April 2008, it granted entitlement to a total disability evaluation based on individual unemployability due to service connected disorders effective October 25, 2006.

Significantly, in its May 2009 decision, the Board granted entitlement to a 100 percent schedular evaluation for posttraumatic stress disorder as of October 25, 2006.  That action superseded the Veteran's award of a total disability evaluation based on individual unemployability due to service connected disorders effective that date.  See Green v. West, 11 Vet. App. 472 (1998) (citing Vettese v. Brown, 7 Vet. App. 31, 34-35 (1994) (a claim for a total disability evaluation based on individual unemployability due to service connected disorders presupposes that the rating for the condition is less than 100 percent); VA O.G.C. Prec. Op. No. 6-99, 64 Fed. Reg. 52375 (1999) (a claim for a total disability evaluation based on individual unemployability due to service connected disorders may not be considered when a schedular 100 percent rating is already in effect).

Thus, as of October 25, 2006, the effective date of the original award of a total disability evaluation based on individual unemployability due to service connected disorders, the Veteran was not in receipt of benefits based on individual unemployability because he was in receipt of a 100 percent rating for a service connected disorder.  

When a claim is labeled as an earlier effective date issue, it usually means that the Veteran is seeking an earlier effective date for the award of that particular benefit.  In other words, the Veteran is in receipt of a particular benefit and is seeking an earlier effective date for such benefit.  Because a 100 percent schedular evaluation for posttraumatic stress disorder was granted as of October 25, 2006, the Veteran was no longer entitled to the total disability evaluation based on individual unemployability due to service connected disorders as of October 25, 2006.  Stated differently, at this point in time, the Veteran is not in receipt of a total disability evaluation based on individual unemployability due to service connected disorders at anytime during the appeal period.  Thus, the Board has labeled the issue as one of entitlement to a total disability evaluation based on individual unemployability due to service connected disorders prior to October 25, 2006.  Such characterization has no impact on the outcome of the claim.

The issue of entitlement to service connection for coronary artery disease has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  

The issue of entitlement to a total disability evaluation based on individual unemployability due to service connected disorders on an extraschedular basis prior to October 25, 2006, is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Prior to October 25, 2006, the Veteran was service-connected for only a lumbosacral strain, evaluated as 40 percent disabling, and a well-healed scar on the lip, evaluated as noncompensable.

2.  Prior to October 25, 2006, the Veteran did not meet the schedular requirements for an award of a total disability evaluation based on individual unemployability due to service connected disorders.


CONCLUSION OF LAW

Prior to October 25, 2006, the schedular criteria for a total disability evaluation based on individual unemployability due to service connected disorders was not met.  38 U.S.C.A. §§ 1155, 5103, 5103A (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.159, 3.340, 3.341, 4.16(a) (2011).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  However, as the relevant facts pertaining to this claim are undisputed and the resolution of the appellant's claim is entirely dependent upon the application of a relevant statute and regulation, no notice or assistance is required under the VCAA in the instant case.  See Kane v. Principi, 17 Vet. App. 97, 103 (2003); Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001).

The Veteran has claimed entitlement to a total disability evaluation based on individual unemployability due to service connected disorders prior to October 25, 2006.  Total disability ratings for compensation may be assigned, where the schedular rating is less than total, when a veteran is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities: provided that, if there is only one such disability, such disability shall be ratable as 60 percent or more and if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).

Prior to October 25, 2006, the Veteran was service-connected for only a lumbosacral strain, evaluated as 40 percent disabling, and a well-healed scar on the lip, evaluated as noncompensable.  As such, prior to October 25, 2006, he did not meet the schedular requirements for a total disability evaluation based on individual unemployability due to service connected disorders under the provisions of 38 C.F.R. § 4.16(a) as a matter of law.  Therefore, the claim of entitlement to a total disability evaluation based on individual unemployability due to service connected disorders on a schedular basis for the period prior to October 25, 2006, must be denied.



ORDER

Entitlement to a total disability evaluation based on individual unemployability due to service connected disorders on a schedular basis is denied.


REMAND

It is the established policy of VA that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  Therefore, rating boards should submit to the Director, Compensation and Pension Service, for extraschedular consideration all cases of veterans who are unemployable by reason of service-connected disabilities, but who fail to meet the percentage standards set forth in paragraph (a).  38 C.F.R. § 4.16(b) (2011).  A finding of total disability is appropriate 'when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation.'  38 C.F.R. §§ 3.340(a)(1), 4.15 (2011).

Entitlement to a total compensation rating must be based solely on the impact of a veteran's service-connected disabilities on his ability to keep and maintain substantially gainful work.  See 38 C.F.R. §§ 3.340, 3.341, 4.16 (2011).  The question in a claim of entitlement to a total disability evaluation based on individual unemployability due to service connected disorders is whether a veteran is capable of performing the physical and mental acts required by employment and not whether a veteran is, in fact, employed.  Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).

The issue in this case is essentially whether the Veteran's service-connected lumbosacral strain and lip scar alone prevented him from working prior to October 25, 2006.  The Veteran has presented some evidence suggesting that his back alone prevented him from performing manual labor during that period.  Private vocational rehabilitation reports dated in July 2010 and July 2011 opine that the Veteran has been unemployable, both in manual and sedentary occupations, due solely to his service-connected lumbosacral strain from 2000.  These reports state that the Veteran did not have an educational or work background that would have qualified him from gainful sedentary employment from 2000 to 2006.  The July 2011 report states that the Veteran "did not have acquired skills, nor any computer experience, from his prior employment or Associates degree program that would transfer to sedentary work in the years from 2000 to 2006."  The July 2011 opinion notes that there were few unskilled jobs answering phones during that period and that, "Jobs such as telephone order clerk, telemarketer, dispatcher and customer service representative all require computer skills."

March and May 2011 opinions from VA nurse practitioners contend that the Veteran was able to engage in sedentary employment prior to October 25, 2006.  The Board finds, however, that these reports provide inadequate rationale for their opinions.  

Unfortunately, the July 2011 opinion fails to address the fact that the appellant also suffered from other nonservice connected disorders prior to October 25, 2006.  Hence, the Board cannot reach the question of whether the Veteran is entitled to a total disability evaluation based on individual unemployability due to service connected disorders on an extraschedular basis pursuant to 38 C.F.R. § 4.16(b).  Moreover, the Board finds that this case must be referred to the Director of Compensation and Pension Service for initial extraschedular consideration whether the Veteran was able to engage in sedentary employment prior to October 25, 2006.  

Accordingly, the case is REMANDED for the following action:

1.  The RO should refer the appellant's claims files to a vocational rehabilitation specialist and request that they provide an opinion whether it was at least as likely as not that the appellant's service connected lumbosacral strain and lip scars alone prevented all forms of substantially gainful employment prior to October 25, 2006.  In this regard, the vocational rehabilitation specialist must note that the appellant had completed a GED degree, and three years of college.  He had occupational experience as a welder.  The record also shows that prior to October 25, 2006, the appellant suffered from multiple nonservice connected disorders.

In preparing any report the vocational rehabilitation specialist must address in writing the December 2004, August 2007, July 2010, and July 2011 private opinions; as well as the March and May 2011 VA opinions.  A complete rationale must be provided for any opinion offered.

2.  Thereafter, the RO must refer the Veteran's claims files to the Director of Compensation and Pension Service for extraschedular consideration of whether the appellant was entitled to a total disability evaluation based on individual unemployability due to service connected disorders prior to October 25, 2006.  The Director must be informed of the following:

*The Veteran is claiming he was precluded from obtaining and maintaining substantial gainful employment due to his service-connected lumbosacral strain alone prior to October 25, 2006.

*Prior to October 25, 2006, the Veteran was service connected for lumbosacral strain at 40 percent disabling and a well-healed scar of the lip, which was noncompensable.  Prior to October 25, 2006, he was not service connected for a psychiatric disorder or any other disability.

*In considering the Veteran's service-connected lumbosacral strain and how it affected his ability to obtain and sustain gainful employment prior to October 25, 2006, do not take into account any lower extremity radiculopathy or other symptoms (such as a compound fracture in the right lower extremity and leg length discrepancy) as being part of the service- connected disability.

*The Veteran has received a GED and has three years of college with an Associate's Degree in solar engineering.

*At the time the Veteran stopped working, he had owned and operated his own business from 1987.

*In the Veteran's application for Social Security Administration benefits, when asked why he had stopped working as of September 2000, he wrote, 'Severe pain, making it difficult and sometimes almost impossible to stand on my feet, also problems with my hands.'  See Disability Report Adult on page 3 in Volume III of claims file tabbed in white on the left side.  The Veteran is not service connected for a disability involving the upper extremities.  The Veteran signed this document in March 2001.  The appellant also stated that the illnesses, injuries, or conditions which limited his ability to work were a back disorder, high cholesterol, high blood pressure, and multiple sclerosis.  Id.  The Veteran prior to October 25, 2006, was not service connected for high cholesterol, hypertension, or multiple sclerosis.

*In the Veteran's claim for entitlement to a total rating for compensation based upon individual unemployability, he stated his back prevented him from securing or following any substantially gainful occupation.  See VA Form 21-8940, Veteran's Application for Increased Compensation Based Upon Unemployability, dated July 2001 in Volume II of the claims file tabbed in orange on the left side.

*The Veteran's occupational experience is described in detail in the July 2010 Employability Evaluation by ERH.  See document in volume VI of the claims file tabbed in green on the left side.

The Director of Compensation and Pension Service is to opine whether it is at least as likely as not, i.e., is there a 50/50 chance, that prior to October 25, 2006, that the Veteran's lumbosacral strain and well-healed lip scar alone prevented him from obtaining and/or maintaining substantial gainful employment for which his education and occupational experience would otherwise qualify him.  In providing this opinion, please discuss the December 2004, August 2007, July 2010, and July 2011 private opinions and the March 2011 and May 2011 VA opinions.

A complete rationale for any opinion offered must be provided.

3.  The Veteran is to be notified that it is his responsibility to report for any ordered examination and to cooperate in the development of the claim.  The consequences for failure to report for any VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2011).  In the event that the Veteran does not report for any scheduled examination, documentation should be obtained which shows that notice scheduling the examination was sent to the last known address.  It should also be indicated whether any notice that was sent was returned as undeliverable.

4.  Thereafter, the RO should readjudicate the claim.  If the benefit is not granted, the Veteran and his representative should be furnished with a supplemental statement of the case and afforded an opportunity to respond before the file is returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


______________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


